         Case 1:14-cv-05682-VEC Document 113 Filed 12/29/20 Page 1 of 2




                                                                           USDC SDNY
                                                                           DOCUMENT
                                                                           ELECTRONICALLY FILED
                                      December 29, 2020                    DOC #:
                                                                           DATE FILED: 12/29/2020
VIA ECF


                                                                       MEMO ENDORSED
The Honorable Valerie E. Caproni
United States District Judge, Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

Re:    In re: London Silver Fixing, Ltd. Antitrust Litigation,
       No. 14-md-2573-VEC (S.D.N.Y.)

Dear Judge Caproni:

       We write on behalf of Plaintiffs in the above-captioned litigation regarding issues related
to Defendants’ counterparty information to be produced in connection with Plaintiffs’ settlement
with Deutsche Bank. As the parties previously advised the Court:

       The Parties have reached agreement regarding the production of non-settling
       Defendants’ domestic and foreign counterparty information to an agent of
       Defendants’ choosing, i.e., Rust, Inc. Rust will mail notices and claim forms to
       non-settling Defendants’ counterparties, who may then choose to file claims, opt
       out or object, as they deem appropriate.

       After multiple meet and confers, the parties have finalized their discussions on the
production of counterparty information. Plaintiffs now file this unopposed motion to address the
production of such information by Defendants to Rust, Inc. for purposes of complying with
applicable privacy laws and regulations to which this information may be subject.

       Defendants have advised us that both HSBC and BNS will be able to promptly produce
counterparty contact information to Rust upon executing Defendants’ engagement letter with
Rust. With respect to the engagement letter, we are advised that Defendants have finalized all
materials other than Appendix C, which governs the transfer of data outside of the
EU/UK. Defendants have further advised us that they are working actively to obtain final sign-
off on Appendix C.

         Defendants do not oppose Plaintiffs’ request in this motion. Plaintiffs have not sought
this relief previously. For the reasons set forth above, Plaintiffs respectfully request that the
Court enter the Proposed Order filed herewith.
             Case 1:14-cv-05682-VEC Document 113 Filed 12/29/20 Page 2 of 2

                                                                                Hon. Valerie E. Caproni
                                                                                    December 29, 2020
                                                                                                 Page 2

           The parties also jointly request that the requirement to file a joint status report on January
    4, 2021 be suspended, and that the next status monthly report be due to the Court on February 1,
    2021.

                                           Respectfully submitted,

    /s/ Thomas Skelton                                    /s/ Deborah Elman
    Thomas Skelton                                        Deborah Elman
    Lowey Dannenberg, P.C.                                Grant & Eisenhofer P.A.
    (914) 733-7225                                        (646) 722-8534
    tskelton@lowey.com                                    delman@gelaw.com


    cc: Counsel of Record, via ECF



Application GRANTED. The next monthly report is due no later than February 1, 2021.

SO ORDERED.



                              Date: December 29, 2020
HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE
